DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because several of the same reference characters have been used to designate several different elements, for example reference character 1204.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: As discussed in the Drawing section above, several of the same reference characters have been used to designate different elements in the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the flexible membrane." There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the mounting frame." There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the adhesive tape." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 5-8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,054,480 A to Bare (hereinafter “Bare”) in view of US 8,302,599 B2 to Green (hereinafter “Green”) and in further view of US 2016/0146224 A1 to Mutlu (hereinafter “Mutlu”). 
	For claim 1, Bare discloses a device for filtering air for a user (abstract) comprising:
a rigid component (300) comprising: 
a transparent face shield (201) that provides a space for air between an inside surface of the face shield and the user's face (see fig. 4); 
an intake port, through which intake air enters the device (opening at filter 444); 
an exhaust port, through which exhaust air exits the device (opening at filter 205); 
a fabric component (200) affixed to the rigid component that, combined with the rigid component, covers the user's head (fig. 4);
an intake filter that filters intake air passing through the intake port (filter 444); 
an exhaust filter that filters exhaust air passing through the exhaust port; (filter 205) and 
an air mover assembly (fans 420 and 430) mounted on the rigid component that moves intake air through the intake port and exhaust air through the exhaust port (col. 6, line 66 to col. 7, line 14, and col. 7, lines 38-50);
Bare does not specifically disclose wherein the combined fabric and rigid component seals around the user’s neck. 
However, attention is directed to Green teaching an analogous protective head gear system (abstract of Green). Specifically, Green teaches the system includes a polymeric cuff 300 configured to fit around the neck of the wearer in combination with the lens 200 to provide a protective barrier for the wearer’s head (col. 4, line 42 to col. 5, line 8 of Green). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Bare would be modified wherein the shroud 200 of Bear would be modified to further comprise a cuff to providing a protective barrier for the wearer’s head and neck during use of the protective head gear system, as taught by Green.
Bare does not specifically disclose wherein the air mover assembly is mounted on the rigid component by vibration absorbing members, to thereby reduce transmission of the vibration of the air mover assembly to the rigid member, thereby reducing noise from the air mover assembly within the device.
However, Bare does teach a number of spacers are inserted between the inner and the outer surface supporting the fans; wherein the spacers are fabricated of a soft, foam-like material and serve to maintain the surfaces in spaced apart relation and, as well, to prevent vibration thereof and tends to reduce the noise generated by the fan and the air flow through the headgear structure by minimizing resonance (col. 7, lines 30-36). Attention is also directed to Mutlu teaching a fan assembly and a connection means (paras 0045-0046 of Mutlu). Specifically, Mutlu teaches the fan assembly 1 is connected to the fan frame by a plurality of connecting elements 13 (para 0053 of Mutlu) attached to the corners of the fan (paras 0058, 0065 and figs. 5 and 6 of Mutlu) for purposes of absorbing and reducing the vibrations of the fan to, and through, the fan frame (para 0009 of Mutlu). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Bare would be further modified wherein the air mover assembly is mounted on the rigid component by vibration absorbing members, to thereby reduce transmission of the vibration of the air mover assembly to the rigid member, thereby reducing noise from the air mover assembly within the device, as taught by Mutlu. 

	For claim 2, the modified Bare teaches the device of claim 1, wherein the air mover assembly comprises a fan supported by a housing (fans 420 and 430 of Bare).

	For claim 3, the modified Bare teaches the device of claim 2, wherein an air gap is left between the housing and the rigid component (see fig. 4 of Bare). 

	For claim 5, the modified Bare teaches the device of claim 3, wherein the vibration absorbing members are elastic bands connecting the housing to the rigid component (see discussion for claim 1 above). 

	For claim 6, the modified Bare teaches  the device of claim 5, wherein each elastic band is attached at one end to a different corner of the housing and is attached at another end to a different point on the rigid component (see figs. 5 and 6 of Mutlu). 

	For claim 7, the modified Bare teaches the device of claim 6, wherein the housing has a rectangular periphery and wherein an elastic band is attached at each of the housing's four corners (see figs. 5 and 6 of Mutlu). 

	For claim 8, the modified Bare teaches the device of claim 6, wherein the rigid component further comprises a mounting frame surrounding either the inlet port or the outlet port, and wherein the mounting frame comprises mounting features for receiving the other ends of the elastic bands (see figs. 5 and 6 of Mutlu and discussion for claim 1 above). 

	For claim 17, Bare discloses a device for filtering air for a user (abstract) comprising: 
a rigid component (300) comprising: 
a transparent face (201) shield that provides a space for air between an inside surface of the face shield and the user's face (see fig. 4); 
a first intake port, through each of which intake air enters the device (opening at filter 444); 
a first exhaust port and, through each of which exhaust air exits the device (opening at filter 205);
a fabric component (200) affixed to the rigid component that, combined with the rigid component, covers the user's head (fig. 4); 
a first intake filter that filters intake air passing through the first intake port (filter 444);
a first exhaust filter that filter exhaust air passing through the first exhaust port (filter 205); and 
a first air mover and second air mover (fans 420 and 430) assembly mounted on the rigid component over the first intake port or over the first exhaust port (col. 6, line 66 to col. 7, line 14, and col. 7, lines 38-50);
Bare does not specifically disclose a second intake port, a second exhaust port, a second intake filter, and a second exhaust filter. However, Bare teaches multiple fans may by used for each of the intake and the exhaust (col. 4, lines 60-64). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Bare would be modified to comprise a second intake port, a second exhaust port, a second intake filter, and a second exhaust filter in order to provide enhanced air flow to the mask and also since such a modification would amount to a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Bare does not specifically disclose wherein the combined fabric and rigid component seals around the user’s neck. 
However, attention is directed to Green teaching an analogous protective head gear system (abstract of Green). Specifically, Green teaches the system includes a polymeric cuff 300 configured to fit around the neck of the wearer in combination with the lens 200 to provide a protective barrier for the wearer’s head (col. 4, line 42 to col. 5, line 8 of Green). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Bare would be modified wherein the shroud 200 of Bear would be modified to further comprise a cuff to providing a protective barrier for the wearer’s head and neck during use of the protective head gear system, as taught by Green.
Bare does not specifically disclose wherein the first and second air mover assemblies are each mounted on the rigid component by vibration absorbing members, to thereby reduce transmission of the vibration of the air mover assemblies to the rigid member, thereby reducing noise from the first and second air mover assemblies within the device.  
However, Bare does teach a number of spacers are inserted between the inner and the outer surface supporting the fans; wherein the spacers are fabricated of a soft, foam-like material and serve to maintain the surfaces in spaced apart relation and, as well, to prevent vibration thereof and tends to reduce the noise generated by the fan and the air flow through the headgear structure by minimizing resonance (col. 7, lines 30-36). Attention is also directed to Mutlu teaching a fan assembly and a connection means (paras 0045-0046 of Mutlu). Specifically, Mutlu teaches the fan assembly 1 is connected to the fan frame by a plurality of connecting elements 13 (para 0053 of Mutlu) attached to the corners of the fan (paras 0058, 0065 and figs. 5 and 6 of Mutlu) for purposes of absorbing and reducing the vibrations of the fan to, and through, the fan frame (para 0009 of Mutlu). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Bare would be further modified wherein the air mover assembly is mounted on the rigid component by vibration absorbing members, to thereby reduce transmission of the vibration of the air mover assembly to the rigid member, thereby reducing noise from the air mover assembly within the device, as taught by Mutlu. 

	For claim 18, the modified Bare teaches the device of claim 17, wherein the first and second air mover assemblies each comprise a fan supported by a housing (fans 420 and 430 of Bare). 

Claims 4, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bare in view of Green and Mutlu and in further view of US 2009/0263242 A1 to Winkler (hereinafter “Winkler”). 
	For claim 4, the modified Bare does not specifically disclose the device of claim 3, further comprising a flexible membrane over the air gap to reduce air flow through the air gap.  However, attention is directed to Winkler teaching an analogous fan assembly and connection dampening system (abstract of Winkler). Specifically, Winkler teaches a vibration-damping suspension system 32 is a membrane or diaphragm, made of an elastic material, that elastically joins fan housing 30 and mounting part 34 to one another (para 0039 of Winkler). Membrane 32 is made, for example, of a plastic or an elastomer and implemented as a direct connection between mounting part 34 and fan housing 30. Id. Membrane 32 can be joined in positive and/or materially connected fashion to fan housing 30 and/or to mounting part 34. Id. Membrane 32 is joined almost entirely or completely to fan housing 30 over the latter's entire outer periphery. Id. The membrane is joined almost entirely or completely to mounting part 34 on its entire inner side 36. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Bare would be further modified to further comprise a flexible membrane over the air gap to reduce air flow through the air gap and to further reduce transmission of the vibration of the air mover assembly to the rigid member, thereby reducing noise from the air mover assembly within the device, as taught by Winkler.

	For claim 9, the modified Bare does not specifically disclose the device of claim 8, further comprising a membrane attached at its periphery to the mounting frame and comprising an aperture to allow flow of air moved by the fan.  However, attention is directed to Winkler teaching an analogous fan assembly and connection dampening system (abstract of Winkler). Specifically, Winkler teaches a vibration-damping suspension system 32 is a membrane or diaphragm, made of an elastic material, that elastically joins fan housing 30 and mounting part 34 to one another (para 0039 of Winkler). Membrane 32 is made, for example, of a plastic or an elastomer and implemented as a direct connection between mounting part 34 and fan housing 30. Id. Membrane 32 can be joined in positive and/or materially connected fashion to fan housing 30 and/or to mounting part 34. Id. Membrane 32 is joined almost entirely or completely to fan housing 30 over the latter's entire outer periphery. Id. The membrane is joined almost entirely or completely to mounting part 34 on its entire inner side 36. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Bare would be further modified to further comprise a membrane attached at its periphery to the mounting frame and comprising an aperture to allow flow of air moved by the fan  and to further reduce transmission of the vibration of the air mover assembly to the rigid member, thereby reducing noise from the air mover assembly within the device, as taught by Winkler.

	For claim 10, the modified Bare teaches the device of claim 9, wherein the membrane is attached around the periphery of the aperture to the housing (see discussion for claim 9 above). 

	For claim 11, the modified Bare teaches the device of claim 10, further comprising a membrane attaching frame, wherein the periphery of the membrane is sandwiched between and thus held in place by the mounting frame and the membrane attaching frame (see discussion for claim 9 above). 

	For claim 12, the modified Bare teaches the device of claim 11, wherein the mounting frame and the membrane attaching frame have similar dimensions. (see discussion for claim 9 above). 

	For claim 13, the modified Bare teaches the device of claim 8, wherein the flexible membrane comprises an elastomeric polymer (See discussion for claim 9 above). 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bare in view of Green and Mutlu and in further view of US 2012/0164007 A1 to Gamble (hereinafter “Gamble”). 
	For claim 14, the modified Bare does not specifically disclose the device of claim 7, wherein the mounting frame is attached to the rigid component with an adhesive tape.  
	However, attention is directed to Gamble teaching a reduced vibration air mover assembly (abstract of Gamble). Specifically, Gamble teaches the vibration damping layer has a first surface that is adhesively secured to the face of the first fan, and a second surface that is adhesively secured to a face of the second fan, using an acrylic-based adhesive with high damping performance over a wide temperature range and a wide frequency range and one example of such an adhesive is an adhesive sold by Roush Industries as model RA960 damped viscoelastic adhesive (para 0018 of Gamble). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Bare would be further modified wherein the mounting frame is attached to the rigid component with an adhesive tape to further reduce transmission of the vibration of the air mover assembly to the rigid member, thereby reducing noise from the air mover assembly within the device, as taught by Gamble.

	For claim 15, the modified Bare does not specifically disclose the device of claim 13, wherein the adhesive tape provides further vibration isolation.
	However, attention is directed to Gamble teaching a reduced vibration air mover assembly (abstract of Gamble). Specifically, Gamble teaches the vibration damping layer has a first surface that is adhesively secured to the face of the first fan, and a second surface that is adhesively secured to a face of the second fan, using an acrylic-based adhesive with high damping performance over a wide temperature range and a wide frequency range and one example of such an adhesive is an adhesive sold by Roush Industries as model RA960 damped viscoelastic adhesive (para 0018 of Gamble). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Bare would be further modified wherein the adhesive tape provides further vibration isolation to further reduce transmission of the vibration of the air mover assembly to the rigid member, thereby reducing noise from the air mover assembly within the device, as taught by Gamble.

Claims 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over bare in view of Green and Mutlu and in further view of US 2019/0126077 A1 to Kilmer (hereinafter “Kilmer”). 
	For claim 16, Bare does not specifically disclose the device of claim 2, wherein the fan is a multi-speed fan.  However, attention is directed to Kilmer teaches an analogous head mounted air filtration system (abstract and para 0039 of Kilmer). Specifically, Kilmer teaches a variable speed fan blower for adjusting the air flow rate based on filtration needs of user wearing the system (paras 0045-0049 of Kilmer). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Bare would further modified wherein the fan is a multi-speed fan for purposes of adjusting the air flow rate based on filtration needs of user wearing the system, as taught by Kilmer. 

	For claim 19, Bare does not specifically disclose the device of claim 18, wherein the fan is a variable speed fan that is adjusted to a lower speed, when appropriate, to further reduce the noise from the first and second air mover assemblies within the device.  However, attention is directed to Kilmer teaches an analogous head mounted air filtration system (abstract and para 0039 of Kilmer). Specifically, Kilmer teaches a variable speed fan blower for adjusting the air flow rate based on filtration needs of user wearing the system (paras 0045-0049 of Kilmer). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Bare would further modified wherein the fan is a variable speed fan that is adjusted to a lower speed, when appropriate, to further reduce the noise from the first and second air mover assemblies within the device for purposes of adjusting the air flow rate based on filtration needs of user wearing the system, as taught by Kilmer. 

	For claim 20, Bare does not specifically disclose the device of claim 18, wherein one of the fans first and second air mover assemblies can be turned off, when appropriate to further reduce the noise within the device. However, attention is directed to Kilmer teaches an analogous head mounted air filtration system (abstract and para 0039 of Kilmer). Specifically, Kilmer teaches a variable speed fan blower for adjusting the air flow rate based on filtration needs of user wearing the system (paras 0045-0049 of Kilmer). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Bare would further modified wherein one of the fans first and second air mover assemblies can be turned off, when appropriate to further reduce the noise within the device for purposes of adjusting the air flow rate based on filtration needs of user wearing the system, as taught by Kilmer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732